Present:   Carrico, C.J., Compton, Stephenson, Lacy,
Hassell, and Keenan, JJ., and Whiting, Senior Justice


LORENZO DEMONTE JAMES
                    OPINION BY JUSTICE LEROY R. HASSELL, SR.
v.   Record No. 961294         June 6, 1997

COMMONWEALTH OF VIRGINIA

            FROM THE COURT OF APPEALS OF VIRGINIA


     In this appeal, we consider whether a criminal

defendant was entitled to ask a physician whether a witness,

who had suffered brain injuries, was "capable of lying" at

trial.
     Lorenzo Demonte James was tried before a jury and

convicted of:   first-degree murder, malicious wounding, use

of a firearm in the commission of a murder, and use of a

firearm in the commission of a malicious wounding.    The jury

fixed his punishment as follows:   life imprisonment for the

first-degree murder conviction and sentences totaling 23

years' imprisonment for the remaining convictions.    The

trial court confirmed the jury's verdict and entered

judgment thereon.   The Court of Appeals denied the

defendant's petition for appeal by unpublished order.    We

awarded the defendant an appeal.

     On July 6, 1994, Terrence Hicks and Randall Thomas were

"hanging out" next to Hicks' car which was parked in an

apartment complex parking lot on Jefferson Davis Highway in

Richmond.   Both men were shot some time late that morning.

Hicks died at the scene, and Thomas was taken to the Medical

College of Virginia Hospitals.
       Richmond Police Detective C. T. Woody, Jr., questioned

Thomas at the hospital five days later.   Thomas identified

James as the individual who shot him and Hicks.    Thomas gave

the following version of events to Detective Woody.   Thomas,

Hicks, and James had driven from the apartment complex to a

convenience store to purchase beer.   They returned to the

apartment complex parking lot, and an argument ensued

between James and Hicks.   The two men argued because the

"music was too loud" and someone had been "selling drugs."

Hicks "pulled" a pistol and James left.   Hicks then placed

the pistol in his car.   James returned, armed with two

pistols, shot Hicks and Thomas, and then ran away.
       During the trial, Thomas gave the following testimony

which differs in some respects from the statements he had

made to Detective Woody.   Thomas and Hicks drove to the

apartment complex on the morning of July 6, 1994, to "hang

out, [and] drink some beer."   James approached Thomas and

Hicks and complained about noise.   An argument ensued

between James and Hicks.   Thomas walked alone to a

convenience store to purchase beer.   When he returned to

Hicks' car, which was parked in the apartment complex

parking lot, Hicks was seated in the front passenger seat.

Thomas entered the car and sat in the rear seat.   James,

armed with two pistols, approached the car.   James entered

the car, sat in the driver's seat, shot Hicks in the head,

and shot Thomas several times as he tried to flee from the

car.   Thomas denied that Hicks had a pistol in his car.
     Dr. David X. Cifu, medical director of the brain injury

rehabilitation program at the Medical College of Virginia

Hospitals, treated Thomas for brain injuries he sustained

when he was shot.   Dr. Cifu was qualified to testify as an

expert witness knowledgeable about the subject of brain

injury rehabilitation.   During his direct examination, Dr.

Cifu stated that Thomas sustained certain brain injuries,

including "problems with thinking, memory [and] judgment."

Dr. Cifu testified that a person, like Thomas, who had

sustained traumatic brain injuries, would have problems with

acute memory, "which is acute short term memory being what

happened the last hours, the last couple of days, immediate

recall, recalling what you were just told.   In addition you

commonly have what's called retrograde amnesia.   What that

implies is that in the acute period after a brain injury, a

couple of weeks to months, it would be very unusual to

recall immediate events of the injury, whether it is a car

accident [or] gunshot wounds."
     Dr. Cifu also testified that Thomas was still in

recovery, but "his memory . . . cognitive, and . . .

thinking skills are to the point where he is completely

aware of his situation, where he is and what is going on.

And . . . [Thomas] has had recovery of his immediate memory

and probably about 90 percent recovery from his short term

memory deficit.   So, he is probably again about 90 percent

recovered from his thinking deficit . . . ."

     The defendant asked Dr. Cifu the following question
during cross-examination:   "Is Mr. Thomas capable of lying

today?"   The Commonwealth objected, and the trial court

sustained the objection.    The court stated:   "I don't think

the doctor can testify as to the truth and veracity of this

particular [witness] unless his brain is so damaged or he is

so confused that he is incapable of understanding the

difference between truth and untruth."

     On appeal, James essentially argues that the trial

court erred by refusing to permit him to cross-examine Dr.

Cifu on the subject whether Thomas was "capable of lying."

Continuing, James claims that the trial court's failure to

permit him to cross-examine Dr. Cifu on this subject

contravened his Sixth Amendment right to confrontation.    We

disagree with James.
     The Confrontation Clause of the Sixth Amendment of the

Constitution of the United States grants a criminal

defendant the right to cross-examine witnesses called by the

prosecution.   Barker v. Commonwealth, 230 Va. 370, 376, 337
S.E.2d 729, 733 (1985); Shanklin v. Commonwealth, 222 Va.
862, 864, 284 S.E.2d 611, 612 (1981).    "[T]he main and

essential purpose of confrontation is to secure for the

opponent the opportunity of cross-examination."     Delaware v.

Van Arsdall, 475 U.S. 673, 678 (1986) (quoting Davis v.

Alaska, 415 U.S. 308, 315 (1974)).    The Confrontation

Clause, however, does not grant a defendant an unlimited

right to cross-examination.   Indeed, the Supreme Court has

held that "trial judges retain wide latitude insofar as the
Confrontation Clause is concerned to impose reasonable

limits on such cross-examination."    Van Arsdall, 475 U.S. at

679.

       It is well settled in this Commonwealth that the

credibility of witnesses and the weight to be given to their

testimony are questions exclusively for the jury.    Barker,

230 Va. at 373, 337 S.E.2d at 732; Coppola v. Commonwealth,

220 Va. 243, 252, 257 S.E.2d 797, 803 (1979), cert. denied,

444 U.S. 1103 (1980); Zirkle v. Commonwealth, 189 Va. 862,
870, 55 S.E.2d 24, 29 (1949); Johnson v. Commonwealth, 142
Va. 639, 640, 128 S.E. 456, 456 (1925).   The settled law of

this Commonwealth simply does not permit a defendant to ask

a witness to opine whether another witness is "capable of

lying."   The finder of fact, in this instance the jury, must

determine a witness' veracity.

       We hold that James' Confrontation Clause rights were

not violated.   The trial court explicitly gave James an

opportunity to cross-examine Dr. Cifu on the subject whether

Thomas' brain damage affected his ability to distinguish

right from wrong.   We note that Thomas took advantage of

this opportunity and pursued this line of cross-examination

in the presence of the jury.   The trial court's refusal to

permit Dr. Cifu to speculate on Thomas' veracity was a

reasonable limitation on the scope of that cross-

examination.

       Accordingly, we will affirm the judgment of the Court

of Appeals.
Affirmed.